I respectfully dissent from the majority's opinion in Assignment of Error I. I would find that the trial court's finding No. 5 needs to be further addressed by the trial court pursuant to R.C. 3105.17(E)(3). The trial court specifically finds that appellee's withdrawal caused the parties to pay $60,000 in taxes and penalties and that this caused harm to appellant. Having made such a finding, the trial court should have explained why he did or did not find it to be financial misconduct. I would reverse and remand to the trial court for specific findings in that regard.